[Cite as State v. Jordan, 2015-Ohio-4354.]


STATE OF OHIO                     )                       IN THE COURT OF APPEALS
                                  )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                             C.A. No.     27690

        Appellee

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
ROBERT E. JORDAN, JR.                                     COURT OF COMMON PLEAS
                                                          COUNTY OF SUMMIT, OHIO
        Appellant                                         CASE No.   CR 14 06 1798A

                                 DECISION AND JOURNAL ENTRY

Dated: October 21, 2015



        CARR, Presiding Judge.

        {¶1}     Appellant, Robert Jordan, Jr., appeals the judgment of the Summit County Court

of Common Pleas. This Court affirms.

                                                     I.

        {¶2}     On June 30, 2014, the Summit County Grand Jury indicted Jordan and several co-

defendants on a myriad of charges related to the murder of Shawn Dotson. After pleading not

guilty to the charges at arraignment, Jordan filed a motion to sever his trial from one of his co-

defendants. The trial court denied the motion. Jordan subsequently appeared for a change-of-

plea hearing and pleaded guilty to one count of murder with a firearm specification as well as

one count of aggravated burglary.            The remaining charges were dismissed pursuant to the

agreement. In accordance with the joint recommendation by the parties in the plea agreement,

the trial court sentenced Jordan to a total sentence of 18 years to life.
                                                2


       {¶3}    On February 20, 2015, Jordan filed a motion in this Court for leave to file a

delayed appeal. This Court granted the motion. Jordan raises one assignment of error.

                                                II.

                                 ASSIGNMENT OF ERROR

       APPELLANT’S PLEA WAS NOT KNOWING, INTELLIGENT AND
       VOLUNTARY AS THE TRIAL COURT FAILED TO PROPERLY NOTIFY
       APPELLANT THAT HE WAS WAIVING HIS RIGHT TO APPEAL.

       {¶4}    In his sole assignment of error, Jordan contends that his plea was not knowing,

intelligent, and voluntary. Jordan argues that while the trial court generally informed him that he

was waiving his right to appeal, it committed reversible error by failing to inform him at the plea

colloquy that he was also waiving his right to appeal the trial court’s ruling on pretrial motions.

Jordan cites Crim.R. 11(C)(2)(b) in support of the proposition that a trial court must address the

waiver of pretrial motions at a plea colloquy. This Court disagrees.

       {¶5}    “When a defendant enters a plea in a criminal case, the plea must be made

knowingly, intelligently, and voluntarily. Failure on any of those points renders enforcement of

the plea unconstitutional under both the United States Constitution and the Ohio Constitution.”

(Internal quotations and citations omitted.) State v. Barker, 129 Ohio St. 3d 472, 2011-Ohio-

4130, ¶ 9. Crim.R. 11(C)(2)(a) compels a trial court to determine that “the defendant is making

the plea voluntarily, with understanding of the nature of the charges and of the maximum penalty

involved[.]” Crim.R. 11(C)(2)(b), which Jordan cites in support of his argument, requires the

trial court to “[i]nform[] the defendant of and determin[e] that the defendant understands the

effect of the plea of guilty or no contest, and that the court, upon acceptance of the plea, may

proceed with judgment and sentence[.]”         Crim.R. 11(C)(2)(a) and 11(C)(2)(b) deal with

nonconstitutional notifications, and substantial compliance by a trial court during a plea colloquy
                                                  3


is sufficient. State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, ¶ 15. Crim.R. 11(C)(2)(c)

requires the trial court to inform a criminal defendant that a plea waives the defendant’s

constitutional rights “to jury trial, to confront witnesses against him or her, to have compulsory

process for obtaining witnesses in the defendant’s favor, and to require the state to prove the

defendant’s guilt beyond a reasonable doubt at a trial at which the defendant cannot be

compelled to testify against himself or herself.” Crim.R. 11(C)(2)(c); Veney, 2008-Ohio-5200, at

syllabus. Because Crim.R. 11(C)(2)(c) deals with the waiver of constitutional rights, strict

compliance with the rule is required. Veney at ¶ 18.

       {¶6}    “[A] guilty plea represents a break in the chain of events that preceded it in the

criminal process; thus, a defendant, who admits his guilt, waives the right to challenge the

propriety of any action taken by a trial court or trial counsel prior to that point in the proceedings

unless it affected the knowing and voluntary character of the plea.” State v. Franco, 9th Dist.

Medina No. 07CA0090-M, 2008-Ohio-4651, ¶ 28, quoting State v. Gegia, 157 Ohio App. 3d 112,

2004-Ohio-2124, ¶ 18 (9th Dist.). While Jordan argues that the trial court failed to adequately

address the waiver of his right to appeal at the plea colloquy, Jordan has cited no authority in

support of the proposition that trial court ran afoul of Crim.R. 11(C) by failing to specifically

address the waiver of appellate rights with respect to pretrial motions. Moreover, this Court has

held that “[t]he trial court’s duty to advise a defendant of his right to appeal[] does not arise until

sentencing and, therefore, has no effect upon whether the defendant’s guilty plea was entered

knowingly, voluntarily, and intelligently.” State v. Meredith, 9th Dist. Summit No. 25198, 2011-

Ohio-1517, ¶ 6, citing State v. Atkinson, 9th Dist. Medina No. 05CA0079-M, 2006-Ohio-5806, ¶

22. Accordingly, the assignment of error is overruled.
                                                 4


                                                III.

       {¶7}    Jordan’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       DONNA J. CARR
                                                       FOR THE COURT

MOORE, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

ALAN M. MEDVICK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.